DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a shut-off device for sealing a shaft of a rotary machine at standstill, the shut-off device having an activated state for sealing the shaft and a deactivated state for free rotation of the shaft within the shut-off device and rotary machine comprising such having the details, as set forth in claims that include elements such as a housing; a central passage extending in an axial direction and configured to surround the shaft, a ring-shaped first disk, a ring-shaped second disk arranged in the housing and parallel with and spaced apart from the ring-shaped first disk in  the axial direction; and, an expandable annular sealing element having a first side wall, a second side wall and an elastic bottom, the first side wall and the second side wall each extending in a radial direction, and the bottom connecting a radially inner end of the first side wall with a radially inner end of the second side wall, and wherein the housing comprising an inlet for a fluid to expand the sealing element, the first side wall of the sealing element is arranged and clamped between the housing and the first disk and the second side wall of the sealing element arranged and clamped between the housing and the second disk.  Relevant references, such as Delaby et al. (US 2016/0273695) disclose a shut-off device for sealing a shaft of a rotary machine at standstill, the shut-off device having an activated state for sealing the shaft and a deactivated state for free rotation of the shaft within the shut-off device (and rotary machine comprising such) comprising: a housing; a central passage extending in an axial direction and configured to surround the shaft, a first annular projection, a second annular projection arranged in the housing and parallel with and spaced apart from the ring-shaped first projection in the axial direction; and, an expandable annular sealing element having a first side wall, a second side wall and an elastic bottom, the first side wall and the second side wall each extending in a radial direction, and the bottom connecting a radially inner end of the first side wall with a radially inner end of the second side wall, and wherein the housing comprising an inlet for a fluid to expand the sealing element, the first side wall of the sealing element is arranged between the housing and the first projection and the second side wall of the sealing element arranged between the housing and the second projection but fail to disclose that the first and second projections are ring-shaped disks (i.e. as they are each part of a unitary/monolithic element that is not disk-shaped as a whole) and that the first and second side walls of the sealing element are clamped between the housing and the disks (respectively).
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight. Examiner notes that though in some instances it has been held to be obvious that a unitary/monolithic piece could be made of multiple pieces (e.g. obvious to make separable), in this instance it does not appear that such would have been obvious as it does not appear advantageous to have modified the relevant portions of the prior art as such would add complexity to the design and manufacturing of such parts, additionally such would entail additional designing or it would not have been a sturdy, etc.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional of similar shut-off sealing devices for shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675